Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 1 of 13 Page ID #:491



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, CA 90067
       Phone: (310) 789-3100; Fax: (310) 789-3150
   5
       ARUN SUBRAMANIAN (Pro Hac Vice)
   6   asubramanian@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
   7   1301 Avenue of the Americas, 32nd Fl.
       New York, NY 10019-6023
   8   Phone: (212) 336-8330; Fax: (212) 336-8340
   9   (See additional counsel on signature page)
  10   Attorneys for Plaintiff
  11

  12
                            UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
                                   SOUTHERN DIVISION
  15

  16    JANE DOE on behalf of herself and all       Case No. 8:21-cv-00338-CJC-ADS
        others similarly situated,
  17                                                CLASS ACTION
  18                             Plaintiff,
        v.                                          JOINT 26(f) REPORT
  19

  20    MINDGEEK USA INCORPORATED,                  Conference Date:
        MINDGEEK S.A.R.L., MG FREESITES,            Conference Time:
  21    LTD (D/B/A PORNHUB), MG                     Courtroom:
        FREESITES II, LTD, MG CONTENT RT            Judge: Hon. Cormac J. Carney
  22    LIMITED, AND 9219-1568 QUEBEC,
        INC. (D/B/A MINDGEEK),
  23
                                 Defendants.
  24                                                JURY TRIAL DEMANDED
  25

  26

  27

  28
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 2 of 13 Page ID #:492



   1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and the Court’s
   2   Order Setting Rule 26(f) Scheduling Conference (ECF No. 23), Plaintiff Jane Doe
   3   (“Doe”) and Defendants MindGeek USA Incorporated, MindGeek S.A.R.L., MG
   4   Freesites Ltd, MG Freesites II Ltd (d/b/a Pornhub), MG Content RT Ltd, and 9219-
   5   1568 Quebec Inc. (d/b/a Mindgeek) hereby submit this Joint Rule 26(f) Report.
   6   I.    JOINT RULE 26(F) REPORT
   7         A.     Summary of Claims and Defenses
   8                      1.     Plaintiff’s Statement:
   9         This is a putative class action for damages and injunctive relief brought by
  10   Jane Doe, on behalf of herself and all persons who were under the age of eighteen
  11   when they appeared in a video or image that has been uploaded or otherwise made
  12   available for viewing on any website owned or operated by Defendants, including
  13   the incredibly popular websites of Pornhub and Redtube, in the past ten years. When
  14   Jane Doe was in high school, her then-boyfriend recorded four videos of the two of
  15   them engaged in sexual intercourse—some of which were recorded without her
  16   knowledge, let alone consent. Since December 2019, Jane Doe’s now ex-boyfriend
  17   has repeatedly posted these videos as well as images to Defendants’ website, which
  18   has wholly inadequate protections against the posting of sexually explicit content
  19   involving minor children. Defendants claim to manually review every video and
  20   photo uploaded to their Pornhub site, which means that they have knowingly
  21   approved the uploads of sexually explicit videos containing minors. Jane Doe’s
  22   reporting of the illegal content to Defendants was met with indifference and/or
  23   ineptitude, forcing Jane Doe to locate the posts of her underage self and contact
  24   Defendants to have them removed. Defendants then told Jane Doe that it offered “no
  25   guarantee” that videos of her would not be uploaded successfully in the future, and
  26   that she should educate herself on third-party monitoring services.
  27         Jane Doe is not alone. She asserts that over the past decade, Defendants have
  28   knowingly benefitted financially from thousands—if not millions—of videos and
                                                 1
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 3 of 13 Page ID #:493



   1   images posted to their websites featuring victims who were under the age of eighteen.
   2   Jane Doe alleges that despite Defendants having the ability to conduct meaningful
   3   age and identity verification procedures that would help prevent the posting or
   4   uploading of this material on their sites in the first instance, Defendants choose not
   5   to use these procedures because they would drive away users of their websites and
   6   cause significant financial losses. Consequently, Defendants’ websites have
   7   continued to serve as a safe haven for such content despite its awareness of the
   8   continued prevalence of sexually explicit content featuring minors on their sites. Jane
   9   Doe asserts that Defendants’ conduct violates the Trafficking Victims Protection
  10   Reauthorization Act, 18 U.S.C. §§ 1591, 1595 (“TVPRA”), which makes it unlawful
  11   for any person or entity to knowingly (whether because it knew or should have
  12   known) benefit financially from sex trafficking, which includes any instance where
  13   a person under the age of eighteen is caused to engage in a commercial sex act. Jane
  14   Doe also asserts claims against Defendants for violating their duty to report child sex
  15   abuse material under 18 U.SC. § 2258A, for receipt and distribution of child
  16   pornography under 18 U.S.C. § 2252A; for distribution of private sexually explicit
  17   materials under Cal. Civ. Code § 1708.85; for violating California’s Unfair
  18   Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200; and for unjust
  19   enrichment.
  20         Defendants are not entitled to Section 230 immunity from this knowing
  21   participation in conduct that expressly violates TVPRA, because Section 230
  22   contains an explicit carve out for claims arising under the TVPRA—i.e., Defendants’
  23   knowing participation in and benefit from a venture constituting sex trafficking.
  24   Furthermore, Defendants are also not immunized under Section 230 from their
  25   misconduct in their role as a content creator. Jane Doe’s allegations include that (i)
  26   Defendants themselves admit to producing and creating trafficking content, including
  27   live content, on their websites, (ii) that Defendants’ websites specifically facilitate,
  28   target, and enable the trafficking content through creating playlists of underage
                                                  2
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 4 of 13 Page ID #:494



   1   material and directing viewers, through analyzing their user data, to other trafficking
   2   content,(iii) that Defendants utilize a revenue-sharing model for advertisements on
   3   videos featuring trafficking content, and more.
   4                       2.     Defendants’ Statement:
   5         Plaintiff seeks to represent an expansive class of all persons who allegedly had
   6   videos posted of themselves on Defendants’ websites that were made when such
   7   persons were under eighteen years of age. FAC ¶ 152. But the factual allegations
   8   relating to her own claims are much narrower. Plaintiff alleges that, when she was
   9   sixteen years old, her then-boyfriend created sexually explicit videos of the two of
  10   them. After Plaintiff terminated the relationship, her now ex-boyfriend posted these
  11   videos onto several websites in an apparent “revenge pornography” plot. After
  12   initially posting the videos on other entities’ websites, he posted the videos to a
  13   website operated by one of the Defendants. This conduct is not only heinous and
  14   disturbing, but almost certainly criminal. This putative class action suit, however,
  15   attempts to shift the legal liability from Plaintiff’s ex-boyfriend for creating and
  16   posting the videos to Defendants for allegedly owning and operating internet
  17   websites that provided a platform for members of the public to upload and share their
  18   video content, even though Plaintiff acknowledges that after she brought the videos
  19   to Defendants’ attention, they removed them from the site and digitally fingerprinted
  20   the content in an effort to block future uploads of it. Id. ¶ 149.
  21         Plaintiff’s claims are barred by Section 230 of the Communications Decency
  22   Act (“Section 230”). Section 230 affords a provider of interactive computer services
  23   (an “ICS”) broad immunity from liability for content posted to its websites by third
  24   parties. Section 230(c)(1) mandates: “No provider or user of an interactive computer
  25   service shall be treated as the publisher or speaker of any information provided by
  26   another information content provider.” 47 U.S.C. § 230(c)(1). Section 230 also
  27   expressly preempts all state laws inconsistent with this immunity. Id. § 230(e)(3).
  28   Plaintiff seeks to circumvent this broad grant of immunity by contending that
                                                   3
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 5 of 13 Page ID #:495



   1   Defendants are liable under Sections 1591 and 1595 of the Trafficking Victims
   2   Protection Reauthorization Act (“TVPRA”). Section 230 immunity applies to such
   3   claims, subject to an exception created by the 2018 Allow States to Fight Online Sex
   4   Trafficking Act (“FOSTA”), which does not apply here. FOSTA applies only “if the
   5   conduct underlying the claim constitutes a violation of [S]ection 1591,” the criminal
   6   statute prohibiting sex trafficking. 47 U.S.C. § 230(e)(5)(A). Plaintiff fails to plead
   7   facts establishing that her ex-boyfriend’s conduct constitutes commercial sex
   8   trafficking, that Defendants directly participated in that trafficking, or that
   9   Defendants had actual knowledge of that trafficking, all of which Section 1591
  10   requires.
  11         Plaintiff’s claims also fail because (i) she has not stated a prima facie TVPRA
  12   claim against Defendants; (ii) 18 U.S.C. § 2258A is a criminal statute that does not
  13   provide any private right of action; (iii) Plaintiff has not alleged that Defendants
  14   knowingly received and distributed child sexual abuse material (“CSAM”); (iv)
  15   California’s “revenge pornography” statute does not apply because Defendants have
  16   not knowingly or intentionally distributed Plaintiff’s private sexually explicit
  17   imagery against her wishes, and because the videos were posted on other websites
  18   before Plaintiff’s ex-boyfriend posted them on Defendants’ site; (v) Plaintiff lacks
  19   standing to bring a claim under California’s Unfair Competition Law; (vi) Plaintiff
  20   has not alleged a prima facie violation of California Civil Code § 52.5; (vii)
  21   California does not recognize a cause of action for unjust enrichment; and (viii)
  22   Plaintiff’s intentional infliction of emotional distress claim fails because Plaintiff has
  23   not alleged that Defendants’ conduct was intended to inflict injury or engaged in with
  24   the realization that injury to Plaintiff would result.
  25         B.     Legal Issues
  26         Plaintiff’s Statement:
  27         Based on Defendants’ motion to dismiss, Dkt. 34, which has been rendered
  28   moot by Plaintiff’s amended complaint, Plaintiff expects that legal issues in this case
                                                   4
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 6 of 13 Page ID #:496



   1   will likely include whether Defendants are immune from Plaintiff’s claims under
   2   Section 230 of the Communications Decency Act, despite a recent change in the law
   3   making clear that Section 230 does not grant internet service providers immunity
   4   from sex trafficking claims, and whether Defendants’ conduct violates California
   5   child pornography laws.
   6         Defendants’ Statement:
   7         In addition to the legal issues identified in Section I.A., including that Plaintiff
   8   has failed to plead facts to establish the 2018 Allow States to Fight Online Sex
   9   Trafficking Act (“FOSTA”) applies here, there is a legal issue as to whether
  10   Plaintiff’s putative class action meets the requirements to be certified as such.
  11         C.     Damages
  12         Plaintiff’s Statement:
  13         Plaintiffs are entitled to actual damages, unjust enrichment, and punitive
  14   damages in an amount to be determined at trial, as well as injunctive relief. Plaintiffs
  15   cannot provide an estimate as to the amount of damages at this stage until they receive
  16   discovery from Defendants to determine the scope of the misconduct and the
  17   financial benefits realized by Defendants for their misconduct.
  18         Defendants’ Statement:
  19         Defendants deny that they are liable to Plaintiff for any damages. Further, the
  20   issue of damages is directly affected by the issue of class certification which should
  21   be resolved as soon as practicable.
  22         D.     Insurance
  23         Plaintiff’s Statement:
  24         Plaintiff is unaware of any applicable insurance policies.
  25         Defendants’ Statement:
  26         Defendants will produce copies of applicable insurance policies .
  27

  28
                                                  5
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 7 of 13 Page ID #:497



   1         E.     Motions
   2         Plaintiff’s Statement:
   3         Plaintiff may seek to file amended pleadings, including to add additional class
   4   representatives.
   5         Defendants’ Statement:
   6         Defendants will file a motion to dismiss the amended complaint on or before
   7   August 4, 2021. Defendants will also file a motion for a partial stay of discovery
   8   pending resolution of its motion to dismiss. Under nearly identical circumstances in
   9   Jane Doe et al. v. Reddit, Inc., SACV 21-768 JVS(KESx) (C.D. Cal. Jul. 12, 2021),
  10   the Court granted a stay of discovery pending resolution of Defendant’s motion to
  11   dismiss on the grounds of Section 230 immunity.
  12         F.     Discovery and Experts
  13                       1.     Changes to R. 26(a) disclosures.
  14         The Parties do not request any changes to the Rule 26(a) disclosures. The
  15   Parties have already exchanged disclosures.
  16                       2.     Subjects on which discovery may be needed.
  17         Plaintiff’s Statement:
  18         Plaintiff intends to conduct discovery on (i) Defendants’ efforts, policies and
  19   procedures concerning the identification, removal, and prevention of child sexual
  20   exploitation material (“CSEM”) and child sex trafficking content from its site,
  21   including its age and identity verification procedures and complaint response
  22   procedures; (ii) Defendants’ knowledge of the posting or uploading of CSEM and
  23   child sex trafficking content to its site, including through efforts to track search terms,
  24   posts, and complaints or requests to remove such content; (iii) Defendants’ financial
  25   analyses of the impact of the presence of CSEM or child sex trafficking content on
  26   its site and how it benefits financially from individual videos or photos that are posted
  27   or uploaded to its site; (iv) Defendants’ advertising policies; and (v) Defendants’
  28
                                                   6
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 8 of 13 Page ID #:498



   1   communications with law enforcement and third parties regarding the identification,
   2   removal, and prevention of CSEM and child sex trafficking content from its site.
   3           Defendants’ Statement:
   4           Defendants’ intend to conduct discovery on (i) Plaintiff’s identity and the
   5   identity of the person who uploaded images depicting her to Defendants’ websites;
   6   (ii) the circumstances under which the content depicting Plaintiff was created; (iii)
   7   the uploading of the content depicting Plaintiff to a website operated by one of the
   8   Defendants, including but not limited to the dates of the uploads, the titles of the
   9   videos uploaded, and the URLs of the videos uploaded; (iv) Plaintiff’s knowledge of
  10   when and how the videos were uploaded; (v) Plaintiff’s communications with others
  11   regarding the videos, including her requests for removal and the responses she
  12   received to them; (vi) any other information related to the dissemination of images
  13   depicting Plaintiff; and (vii) information concerning Plaintiff’s alleged injuries.
  14                        3.    Conducting discovery in phases or other limitations.
  15           Plaintiff’s Statement:
  16           Plaintiff does not believe conducting discovery in phases is necessary in this
  17   case.
  18           Defendants’ Statement:
  19           As mentioned above, Defendants will move for a partial stay of discovery on
  20   the grounds, in part, that their motion to dismiss, primarily on immunity grounds, can
  21   be decided without any discovery; that the motion, if granted, could negate the need
  22   for any discovery; and that discovery under these circumstances would be unduly
  23   burdensome.
  24                        4.    Changes to Standard Discovery
  25           The Parties propose the following alterations to the standard discovery
  26   process, applicable to each side:
  27              • Interrogatories: 30 requests.
  28
                                                    7
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 9 of 13 Page ID #:499



   1         The Parties reserve the right to seek an adjustment of these limitations based
   2   on the scope of the allegations in Plaintiff’s First Amended Complaint and the scope
   3   of discovery. These limitations may be amended by agreement of the parties.
   4                      5.     Discovery conducted to date.
   5         Plaintiff’s Statement:
   6         Plaintiff served her first requests for production on Defendants on May 24,
   7   2021 and served her first set of interrogatories on July 21, 2021.
   8         Defendants’ Statement:
   9         Plaintiff emailed her first requests for production and first set of interrogatories
  10   to Defendants on May 24, 2021. In accordance with Rule 26(d)(2), Plaintiff’s
  11   requests for production were deemed served on July 1, 2021, the date of the Parties
  12   Rule 26(f) conference.
  13                      6.     Other discovery orders.
  14         Plaintiff’s Statement:
  15         Plaintiff does not seek any other discovery orders at this time.
  16         Defendants’ Statement:
  17         As mentioned above, Defendants will move for a partial stay of discovery. In
  18   addition, the Parties have agreed to negotiate the terms of a Confidentiality
  19   Stipulation and Order and a Stipulation and Order governing the production of
  20   documents, including electronically stored information (ESI).
  21
                          7.     Number of depositions.
  22
             Plaintiff’s Statement:
  23
             Plaintiff is not yet in a position to estimate the number of depositions she will
  24
       seek to take.
  25
             Defendants’ Statement:
  26
             Defendants do not believe there is a need to alter the number of depositions
  27
       permitted by the Federal Rules.
  28
                                                  8
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 10 of 13 Page ID #:500



    1                       8.     Expert disclosures.
    2         The Parties propose the following schedule related to experts:
    3              • Expert witness disclosures: 5 weeks after the class certification hearing.
    4              • Rebuttal witness disclosures: 4 weeks after expert disclosures.
    5              • Expert discovery cutoff: 8 weeks after rebuttal expert disclosures.
    6         G.      Dispositive motions
    7         Plaintiff’s Statement:
    8         Plaintiff reserves the right to file a motion for summary judgment or motion
    9   for partial summary judgment after the completion of fact and expert discovery.
   10   Plaintiff has yet to determine what issues or claims might be amenable to
   11   determination by motion for summary judgment, or might require a motion in limine
   12   pre-trial. Plaintiff expects to be in a better position to identify such issues and/or
   13   claims at the completion of discovery.
   14         Defendants’ Statement:
   15         If Defendants are not successful on their motion to dismiss the amended
   16   complaint in its entirety, Defendants will likely file a motion for summary judgment
   17   after the completion of fact and expert discovery.
   18         H.      Settlement and settlement mechanism
   19         The parties have not yet discussed settlement.
   20         Pursuant to Local Rule 16-15, the parties select ADR Procedure No. 3.
   21         I.      Trial estimate
   22         Plaintiff’s Statement:
   23         Plaintiff anticipates the trial of this matter will require seven days, with the
   24   time split evenly between the parties. Plaintiff is not yet in a position to estimate the
   25   number of witnesses she contemplates calling because the parties have yet to
   26   exchange initial disclosures and she is unaware of the number of potential Defendants
   27   employees or executives she may need to call.
   28         Plaintiff requests a jury trial.
                                                   9
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 11 of 13 Page ID #:501



    1         Defendants’ Statement:
    2         Defendants are not yet in a position to estimate the length of trial or the number
    3   of witnesses to be called due in part to the uncertainty of whether, if the case proceeds
    4   at all, it will proceed as a class action. If the trial is for an individual action,
    5   Defendants agree with Plaintiff’s anticipated timing.
    6         J.     Timetable
    7         The parties agree to the following Presumptive Schedule of Pretrial Dates,
    8   except that if Defendants’ anticipated motion for a partial stay of discovery is granted,
    9   Defendants request that the dates in the schedule be adjusted by the length of time of
   10   the stay:
   11                  Matter                                Agreed Proposal
   12
                       Non-expert discovery cut-off          6/15/22
   13

   14                  Deadline for motion for class         7/18/22
                       certification
   15
                       Defendants’ response to motion        8/15/22
   16                  for class certification

   17                  Plaintiff’s reply in support of       9/12/22
                       motion for class certification
   18                  Hearing on class certification        9/26/22
   19
                       Opening Expert Witness                10/18/22
   20                  Disclosures
   21                  Rebuttal Expert Witness               11/18/22
                       Disclosure
   22
                       Expert discovery cut-off              1/16/23
   23

   24                  Last day for filing motions,          2/13/23
                       including summary judgment
   25                  and Daubert motions (other than
                       motions in limine)
   26                  Last day for hearing motions          4/10/23
   27

   28
                                                   10
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 12 of 13 Page ID #:502



    1                  Last day for filing motions in        4/17/23
                       limine
    2
                       Deadline to submit                 5/1/23
    3                  Memorandum of Contentions of
                       Fact and Law
    4                  Deadline to submit Final Pre-      5/15/23
                       trial Conference Order, Joint
    5                  Statement of the Case, Joint
                       Exhibit List; Witness Lists; Joint
    6                  Jury Instructions; and Joint
                       Verdict Form (including Word
    7                  versions) (1 week before pretrial
                       conference)
    8                  Final Pretrial Conference,         5/22/23
                       hearing on motions in limine
    9
                       Trial date                            6/5/23
   10

   11

   12         K.     Other issues
   13         Plaintiff’s Statement:
   14         As set forth in Paragraph 7 of the First Amended Complaint, Plaintiff Jane Doe
   15   requests that the Court permit her to proceed under a pseudonym. Plaintiff will file a
   16   motion for leave to proceed under this pseudonym. Plaintiff’s anonymity is necessary
   17   to preserve privacy in a matter of sensitive and highly personal nature given that the
   18   allegations detailed in the First Amended Complaint relate to Plaintiff’s experience
   19   as a victim of child sex trafficking and child pornography.
   20         Plaintiff does not have any subsidiaries, parents or affiliates.
   21         Defendants’ Statement:
   22         Defendants do not object to Plaintiff proceeding anonymously, subject to
   23   Plaintiff agreeing to the disclosure of her identity to Defendants in discovery after
   24   the entry of an appropriate Confidentiality Order.
   25

   26

   27

   28
                                                  11
Case 8:21-cv-00338-CJC-ADS Document 44 Filed 07/30/21 Page 13 of 13 Page ID #:503



    1         L.        Magistrates
    2         The Parties do not consent to a magistrate judge presiding over this matter for
    3   all purposes.
    4   Dated: July 30, 2021
    5
         SUSMAN GODFREY L.L.P.                     DECHERT LLP
    6
         s/ Krysta Kauble Pachman                  s/ Benjamin Sadun
    7    DAVIDA BROOK (275370)
         dbrook@susmangodfrey.com                  BENJAMIN SADUN (287533)
    8    KRYSTA KAUBLE PACHMAN (280951)            benjamin.sadun@dechert.com
         kpachman@susmangodfrey.com                DECHERT LLP
    9    SUSMAN GODFREY L.L.P.                     US Bank Tower, 633 West 5th Street,
         1900 Avenue of the Stars, Suite 1400      Suite 4900
   10    Los Angeles, California 90067-6029        Los Angeles, CA 90071-2013
         Telephone: (310) 789-3100                 Phone: (213) 808-5721; Fax: (213) 808-5760
   11    Facsimile: (310) 789-3150
   12    ARUN SUBRAMANIAN (Pro Hac Vice)           KATHLEEN N. MASSEY (admitted pro hac
         asubramanian@susmangodfrey.com            vice)
   13    SUSMAN GODFREY L.L.P.                     Kathleen.massey@dechert.com
         1301 Avenue of the Americas, 32nd Fl.     MARK S. CHEFFO (pro hac vice
   14    New York, NY 10019-6023                   forthcoming)
         Telephone: (212) 336-8330
   15    Facsimile: (212) 336-8340                 mark.cheffo@dechert.com
                                                   DECHERT LLP
   16    STEVE COHEN (Pro Hac Vice)                Three Bryant Park
         SCohen@pollockcohen.com                   1095 Avenue of the Americas
   17    POLLOCK COHEN LLP                         New York, NY 10036
         60 Broad St., 24th Floor                  Phone: (212) 698-3500; Fax: (212) 698 3599
   18    New York, NY 10004
         Phone: (212) 337-5361
   19
                                                   Attorneys for Defendants
   20    Attorneys for Plaintiff Jane Doe
   21

   22

   23

   24

   25

   26

   27

   28
                                                 12
